DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.           

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 10/12/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 12 OCTOBER 2020 has been entered.                

 Status of Claims 
Claims 1-20 are pending in this instant application per the RCE’s remarks and claim amendments filed on 10/12/2022 by the Applicant, wherein Claims 1, 8 and 15 are three/3 independent claims reciting method, mobile device and non-transitory machine-readable medium claims with Claims 2-7, 9-14 and 16-20 dependent on said three/3 independent claims respectively.  Said RCE has amended Claims 1, 8 and 15 only.      
This Office Action is a non-final rejection in response to the RCE’s remarks and claim amendments filed by Applicant on 12 OCTOBER 2022 for its original application of 06 JULY 2020 that is titled:     “Money Transfer Smart Phone Methods and Systems”.     
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-7 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2008/ 0235093 filed by Uland, David M. (hereinafter “Uland”) in view of Pub. No. US 2008/ 0249913 filed by Chan et al. (hereinafter “Chan”), and further in view of Pub. No. US 2004/ 0210519 filed by Oppenlander et al. (hereinafter “Oppenlander”), and further in view of Pub. No. US 2015/ 0302456 filed by Rego et al. (hereinafter “Rego”), and as described below for each claim/ limitation.           

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 10/12/2022 in its RCE are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)               


With respect to Claim 1, Uland teaches ---   
1.   A method of enhancing security for mobile device operations, the method 2comprising:          
(see at least:  Uland Abstract and Summary of the Invention in paras [0005]-[0008];  & para [0025] about {“ The central website 40 for receiving and routing information-laden images for a given promotion provides for enhanced security for both the host 30 and the participant 28. Of course, more than one website could be used as a trusted site for receiving and decoding information, but communication between such sites would also be of value to detect instances of attempted fraud. Central records 50 can be kept regarding the activity of individual mobile phone numbers. For example, attempts to submit a large number of information-bearing images over a short period of time and over the same mobile phone could be used to trigger a security alert for that particular mobile phone number and given its approximate location. Suspected fraud could be traced to the mobile phone owner, which could be used to discourage employee theft. High-value information-bearing images could be serialized to provide traceability, or all of the images could be serialized. ……”};  which together are the same as claimed limitations above)      


Uland teaches ---          
3capturing, via a camera of a mobile device, an image of a first currency;      
performing image recognition, with a mobile application executing on the mobile device, of the image of the first currency to:   (1) determine (a country) that issued the first currency  and  (2)  determine (a first value) associated with the first currency, wherein (the first value) is based at least in part on the country associated with the first currency;                 
(see at least:   Uland ibidem;  & para [0017] about {“A participant 28 can play the game by first imaging the code 14 on the game piece 12 with a camera 22 of the mobile phone 20.  Next, the participant 28 uploads the image or information locally derived from the image to the host site 30 through a telephone network connection 24 (e.g. a wireless network), a computer network connection 26 (e.g., the internet), or a combination of the two networks 24 and 26. ……”}; AND paras [0005]-[0007] about {“The invention exploits the capability of mobile phone cameras for capturing information-bearing images and provides for extracting and using the extracted information to trigger actions on behalf of the phone user. …… Accordingly, the invention provides for extracting information from information-bearing images captured by mobile phones at remote host sites placed in communication with mobile phones.  For example, a mobile phone could be used for capturing an information-bearing image, and the mobile phone user could send the captured image to a given telephone number or an internet address much as the user would send a picture to another phone. …… Upon extracting information from the information-bearing image, the host site can acknowledge receipt of the information-bearing image and provide the sender (now a participant) with a relevant response, such as triggering some sort of promotional award, or providing instructions to the sender for further participation. ……”};  which together are the same as claimed limitations above)         
Examiner notes that Uland teachings disclose taking an image of any object with camera of a mobile device that can include currency, and Uland’s teachings about extracting information from information-bearing images clearly implies “an app” or “an application” on the mobile device.       

Uland teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a country’ and ‘a/ the first value’.  However, Chan teaches them explicitly.      
(see at least:   Chan Abstract and Summary in paras [0006]-[0009]; & para [0117] about {“The storage device 4304 may store one or more application programs, represented by blocks 4310, 4312 and 4314, and that include software program instructions to control the processor 4300. For example, program 4310 may program the processor 4300 to handle incoming requests for remittance transactions received via the remittance website 4206 (FIG. 42).  Program 4312 may program the processor 4300 to respond to remittance transaction requests by initiating payment transactions to be routed via the payment system network 4202 to the respective Agent Bank 4212 and settlement account 4214 in the country to which the remittance is to be sent.  Program 4314 may program the processor 4300 to prepare and transmit files of instructions to the Agent Banks in the various countries to perform funds transfers to the recipients' accounts 4204. ….”};  AND para [0030] about {“Regardless of the image or its apparent content, the value of the captured image is determined based on the underlying code that is extracted by the host 30.  The meaning of the underlying codes is known only to the host or the host's administrator.  Thus, the information-bearing images do not need to be hidden from view.  In fact, even at the host 30, the response to a particular code does not necessarily need to be preprogrammed.  The code could be categorized based on its location and time of day, and a response, including a winning response, could be fashioned to match the additional available information. ……”};  & para [0032] about {“A mobile phone, such as the mobile phone 20, or other image-capturing device with internet or phone access can be used to capture the printed graphic 14 and to transmit an image of the captured graphic to a host computer, such as the host site 30.  A participant, such as the participant 28, takes a picture of the printed graphic 14 and instructions within or associated with the printed graphic enable participants to send the picture to the host computer 30.  The host computer 30 processes the picture to extract the machine-readable information. ……”};  & para [0078] about {“The screen display shown in FIG. 16 includes, in the upper portion 1602, four pull down menus 1606, 1608, 1610 and 1612 for defining a class of remittance transactions to which a service fee profile is to be assigned.  The class of transactions may be defined in terms of (a) the country from which the remittance is sent ("sender country"), (b) the currency in which the remittance is funded ("sender currency"), (c) the country to which the remittance is sent ("recipient country"), and (d) the currency in which the remittance is disbursed ("recipient currency").  These four parameters may be considered to define a currency remittance channel.  …… The pull down menu 1608 may be employed to select the sender currency.  The pull down menu 1610 may be employed to select the recipient country.  The pull down menu 1612 may be employed to select the recipient currency.”};  which together are the same as claimed limitations above including ‘a country’ and ‘a/ the first value’ associated with the first currency;  AND paras [0051]-[0052] about application/program modules 310, 312, 314, 316 & 318;  & para [0056] about application programs 410, 410 & 412;  & para [0117] about application programs 4310, 4312 & 4314 that together are same as claimed ‘a mobile application’ if Uland’s teachings are argued by the Applicant)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Uland with the teachings of Chan.  The motivation to combine these references would be to allow mobile phones equipped with cameras to capture images that can be sent to other mobile phones or internet addresses that are able to be used in useful applications (see para [0004] of Uland), and to encourage participation by payment card account issuing financial institutions in an international remittance system (see para [0008] of Chan).           


Uland and Chan teach ---           
using a global positioning system receiver of the mobile device to determine a current location of the mobile 10device;         
(see at least:   Uland ibidem and see citations above;  & para [0018] about {“The host site 30, which can be managed by a game administrator, preferably decodes the image, identifies the participant 28, such as through a mobile phone identifier or locator, and creates or enters information into a personal webpage 32 for each participant 28. For example, the host site 30 can collect virtual game pieces on the page 32. Through a web browser, the participant 28 can access the page 32 to see what pieces have been collected, all without requiring the physical removal and mounting of removable game pieces.”};  which together are the same as claimed limitations above to include ‘a current location of the mobile device’)        
(see at least:   Chan ibidem and see citations above;  & para [0125] about {“At step 4504, the remittance request handling server computer 4208 initiates a payment transaction to be routed via the payment system network 4202 to the settlement account 4214 in the country in which the recipient's account 4204 is located.  The payment transaction may be funded from the sender's payment card account designated in the remittance request.  Any currency translation required in connection with the payment transaction may be performed in a conventional manner by the remittance request handling server computer 4208. ……”};  which together are the same as claimed limitations above to include ‘a current location’)            



Uland and Chan teach ---           
11based at least in part on the current location of the mobile device, 12determining, by the mobile device and using the mobile application, a second country corresponding to the current location, an exchange rate associated with the second country, and (a second value) associated with the first currency based at least in part on the first value and the exchange rate;        
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above)       
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above;  AND para [0081] about {“Referring once more to FIG. 15, following step 1504 is step 1506.  At step 1506, a currency remittance channel is defined, by the user interacting with the pull down menus 1606-1612 to select the four parameters for the currency remittance channel.  (As noted before, the first parameter-the sender country-may be fixed.)  FIG. 17 is a screen display that shows a currency remittance channel that has been selected. In the example screen display of FIG. 17, the sender country is Singapore, the sender currency is Singapore dollars, the recipient country is Indonesia, and the recipient currency is U.S. dollars.”};  which together are the same as claimed limitations above)           

Uland and Chan teach as disclosed above, but they may not explicitly disclose about ‘a second value’.  However, Oppenlander teaches it explicitly.            
(see at least:   Oppenlander Abstract and Summary of the Invention in paras [0005]-[0012]; & para [0056] about {“As an illustrative example, a first transaction amount is $6.83, a second transaction amount is $14.54, and card 10 has an available funds balance of $100.00, a single transaction limit of $25.00, and a funds limit of $150.00.  After verifying that both card 10 and terminal 30 are capable of supporting offline low value transaction approvals, card 10 compares the transaction amount to the available funds balance on card 10 indicated in step 64. ……”};  & para [0059] about {“Following offline approval of the low value transaction, the transaction  m.,rrr5 amount is deducted from the available funds balance stored on card 10 and the offline approval is communicated back to terminal 30. In the above example, the available funds balance following the processing of the $6.83 transaction would be $93.17 ($100.00-$6.83).  To process the second transaction, card 10 compares the second transaction amount to the available funds balance (now $93.17) and the single transaction limit (i.e., $25.00) on card 10 after verifying that both card 10 and terminal 30 are capable of supporting offline low value transaction approvals. If the two conditions are met and card 10 and terminal 30 are capable of supporting offline low value transaction approvals, then the second transaction may be approved.  In the above example, the two conditions have been satisfied because the second transaction amount is less than the available funds balance (now $93.17) and the single transaction limit (i.e., $25.00) on card 10. Thus, the available funds balance following the processing of the $14.54 transaction would be $78.63 ($93.17-$14.54).”};  which together are the same as claimed limitations above to include ‘a second value’)          
Examiner notes that Oppenlander also discloses ‘a first transaction amount’ that could be the same as claimed ‘a/ the first value’.        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Uland and Chan with teachings of Oppenlander.  The motivation to combine these references would be to allow mobile phones equipped with cameras to capture images that can be sent to other mobile phones or internet addresses that are able to be used in useful applications (see para [0004] of Uland), and to encourage participation by payment card account issuing financial institutions in an international remittance system (see para [0008] of Chan), and to allow merchants to use an additional terminal at the point of sale that caused retail employee and customer confusion, both of which increased merchant costs (see para [0003] of Oppenlander).    


Uland, Chan and Oppenlander teach ---           
13based at least in part on the current location of the mobile device, 14determining, by the mobile device and using the mobile application, (one or more geographical [[locations) of one or more currency exchange locations (within a distance from the current location);         
(see at least:   Uland ibidem and see citations above;  & para [0018] about {“The host site 30,  which can be managed by a game administrator, preferably decodes the image, identifies the participant 28, such as through a mobile phone identifier or locator, and creates or enters information into a personal webpage 32 for each participant 28. For example, the host site 30 can collect virtual game pieces on the page 32. Through a web browser, the participant 28 can access the page 32 to see what pieces have been collected, all without requiring the physical removal and mounting of removable game pieces.”};  which together are the same as claimed limitations above to include ‘one or more physical locations’)             
 (see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)        
(see at least:   Oppenlander ibidem and see citations above)         

Uland, Chan and Oppenlander teach as disclosed above, but they may not explicitly disclose about ‘one or more geographical locations’ and ‘within a distance from the current location’.  However, Rego teaches them explicitly.         
(see at least:   Rego Abstract and Summary of the Invention in paras [0010]-[0012];  & para [0081] about {“…… In some cases, the request for offers is initiated by a background process executing on the mobile device, for example, a lock-screen-application on a cell phone that displays offers to users automatically, an application on a mobile device for alerting consumers to offers based on the current geographic location of the user being proximate to a geolocation (e.g., within or a threshold distance) at which an offer is redeemable, or a social-networking application through which the user receives alerts for offers identified for the user by their friends.”};  which together are the same as claimed limitations above to include ‘one or more geographical locations’ and ‘within a distance from the current location’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Uland, Chan and Oppenlander with the teachings of Rego.  The motivation to combine these references would be to allow mobile phones equipped with cameras to capture images that can be sent to other mobile phones or internet addresses that are able to be used in useful applications (see para [0004] of Uland), and to encourage participation by payment card account issuing financial institutions in an international remittance system (see para [0008] of Chan), and to allow merchants to use an additional terminal at the point of sale that caused retail employee and customer confusion, both of which increased merchant costs (see para [0003] of Oppenlander),  and to provide computer systems that act as an intermediary between publishers and merchants, distributing offers to publishers, allocating credit to publishers for revenue they generate for merchants, simplifying the process of establishing contractual  relationships, and standardizing communication protocols and business processes (see para [0008] of Rego).              


Uland, Chan, Oppenlander and Rego teach ---           
based at least in part on the image recognition, the determining the second value, and the determining the one or more geographical locations, 15generating, by the mobile device and using the mobile application, a barcode indicating the one or more geographical [[locations, the first currency, the first value, and the second value;           
(see at least:   Uland ibidem and see citations above to include image recognition; & paras [0030] & [0032] already cited above;  & paras [0015]-[0016] to include barcode & barcode 14)         
(see at least:   Chan ibidem and see citations above to include ‘a/ the first value’)       
(see at least:   Oppenlander ibidem and see citations above;  & paras [0056] & [0059] already cited above to include ‘second value’)         
(see at least:   Rego ibidem and see citations above to include ‘offers based on the current geographic location of the user being proximate to a geolocation (e.g., within or a threshold distance) at which an offer is redeemable’)       


Uland, Chan, Oppenlander and Rego teach ---           
17determining, by the mobile device and using the mobile application, a barcode validity period indicating 18a period of time for which the barcode is valid at the one or more currency exchange locations;   and       
19displaying, by a display screen of the mobile device, the barcode.          
(see at least:   Uland ibidem and see citations above; & para [0023] about {“Instant rewards returned to the participant's mobile phone include free products or discounts made available at a designated vendor closest to where the participant's call is placed.  These rewards could be managed by sending to the participant's mobile phone 20 a text message containing a one-time use validation key that could be entered at the local vendor's register having a separate connection to the host.”};  which together are the same as claimed limitations above to include ‘a (barcode disclosed as barcode 14) validity period’)         
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above)         
(see at least:   Rego ibidem and see citations above)       




Dependent Claims 2-7 are rejected under 35 USC 103 as unpatentable over Uland in view of Chan, Oppenlander and Rego as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.        

With respect to Claim 2, Uland, Chan, Oppenlander and Rego teach ---          
2.  The method of enhancing security for mobile device operations as recited 2in claim 1, further comprising:         
3processing, by the processing device, data from a global positioning 4system;       
5where the determining the current location of the mobile device is based at 6least in part on the data from the global positioning system.              
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above;  & para [0020] about {“Game themes can also be tied to particular rewards, such as the collection of railroad properties could be tied to discounts for online travel services.  The travel rewards can be customized to the geographic area from which the participant's phone call is placed.  Return communications to the participant 28 can include text messaging, picture messaging, internet responses, and even telephone calls.”};  which together are the same as claimed limitations above to include ‘a/the global positioning system’)                        
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)       
(see at least:   Oppenlander ibidem and see citations above)       
(see at least:   Rego ibidem and see citations above)       



With respect to Claim 3, Uland, Chan, Oppenlander and Rego teach ---          
13.  The method of enhancing security for mobile device operations as recited 2in claim 2, further comprising, based at least in part on the location of the mobile device, determining, by the processing device, a plurality of physical locations.     
(see at least:   Uland ibidem and see citations above;  & para [0018] about {“The host site 30,  which can be managed by a game administrator, preferably decodes the image, identifies the participant 28, such as through a mobile phone identifier or locator, and creates or enters information into a personal webpage 32 for each participant 28. For example, the host site 30 can collect virtual game pieces on the page 32. Through a web browser, the participant 28 can access the page 32 to see what pieces have been collected, all without requiring the physical removal and mounting of removable game pieces.”};  which together are the same as claimed limitations above to include ‘a plurality of physical locations’)                 
Examiner clarifies that each mobile phone’s location translates to ‘a plurality of physical locations’.            
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above)                
(see at least:   Rego ibidem and see citations above)       



With respect to Claim 4, Uland, Chan, Oppenlander and Rego teach ---          
134.  The method of enhancing security for mobile device operations as recited 2 in claim 
3, where the plurality of physical locations are determined based at least in part on a 3distance from the current location of the mobile device.           
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above)             
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)       
(see at least:   Oppenlander ibidem and see citations above)                
(see at least:   Rego ibidem and see citations above)       



With respect to Claim 5, Uland, Chan, Oppenlander and Rego teach ---          
15.  The method of enhancing security for mobile device operations as recited 2in claim 4, 
further comprising identifying, by the processing device, preferred physical locations.     
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above)         
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)          
(see at least:   Oppenlander ibidem and see citations above)                
(see at least:   Rego ibidem and see citations above)       



With respect to Claim 6, Uland, Chan, Oppenlander and Rego teach ---          
16.  The method of enhancing security for mobile device operations as recited 2in claim 5, further comprising locking the first value and the second value during the validity 3period.      
(see at least:   Uland ibidem and see citations above;  & paras [0030]-[0032] already cited above)             
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above;  & paras [0056] & [0059] already cited above)                
(see at least:   Rego ibidem and see citations above)       



With respect to Claim 7, Uland, Chan, Oppenlander and Rego teach ---          
17.  The method of enhancing security for mobile device operations as recited 2in claim 6, 
where the mobile device is a smartphone.              
(see at least:   Uland ibidem and see citations above;  & para [0016] about {“For example, FIG. 1 depicts a cup 10 on which a game piece 12 in the form of a label is placed.  The game piece 12 contains a barcode 14, as well as both a telephone number 16 and a web address 18 for uploading an image of the barcode 14 with a mobile phone 20 to a host site 30 as shown in FIG. 2.  The mobile phone 20 preferably takes the form of a wireless, cellular phone but can be any type of long-range, portable, imaging capable, electronic device used for mobile communication.”};  & para [0032] already cited above;  which together are the same as claimed limitations above to include ‘the mobile device is a smartphone’)                       
(see at least:   Chan ibidem and see citations above;  & para [0034] about {“The mechanism 114,  
from which the funds transfer originates, may come in a number of different forms, such as the sender's mobile telephone, an automatic teller machine (ATM), or a personal computer or other web-browsing device (from which the sender may access a website maintained by or on behalf of the sending FI 104). ……”};  & para [0058] about {“Each of the user computers 206 may be a personal computer or other computing device (including, e.g, a mobile telephone), and may include conventional components such as a CPU, a display, a keyboard and a mouse.”};  which together are the same as claimed limitations above to include ‘mobile device is a smartphone’)          
(see at least:   Oppenlander ibidem and see citations above)                
(see at least:   Rego ibidem and see citations above)       




With respect to Claims 8-14, the limitations of these mobile device claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7 as described above using cited references of Uland, Chan,  Oppenlander and Rego, because the limitations of these mobile device Claims 8-14 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-7 as described above.                    


With respect to Claims 15-20, the limitations of these non-transitory, machine-readable medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7 as described above using cited references of Uland, Chan, Oppenlander and Rego, because the limitations of these non-transitory, machine-readable medium Claims 15-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-7 as described above.                    

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 12 OCTOBER 2022 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.   Examiner notes that based on the RCE’s remarks and claim amendments, the previous rejection under 35 USC 101 has been withdrawn in consultation with SPE Alexander Kalinowski.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new reference (Rego) that has been added in response to the Applicant’s latest claim amendments (in RCE of 10/12/2022).    

Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new Rego reference/s used in the 103 rejection described above, which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Furthermore, in response to the Applicant’s arguments of 06/23/2022 traversing 35 USC 101 rejection that this invention is not an abstract idea, Examiner disagrees and notes that the instant application is not a technological improvement, but it uses the computing processor (aka mobile phone with app on it) as a tool to carry out the steps of the abstract idea.         

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693